FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-63432 Atlantic Wine Agencies, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of Identification No.) 65-1102237 (I.R.S. Employer or organization) 650 Notre Dame West Suite 700, 205 5th Ave sw Calgary, Alberta T2P 2V7 (Address of principal executive offices)(Zip Code) (917) 660-5755 (Registrant's telephone number, including area code) c/o
